Title: From Thomas Jefferson to Theodore Foster, 6 June 1801
From: Jefferson, Thomas
To: Foster, Theodore


               
                  Dear Sir
                  Washington June 6. 1801.
               
               I have to acknolege the receipt of your favor of May 19. mr. Howell has been appointed to the office of district attorney.  Jonathan Russell had been appointed agreeable to your recommendation long before as Collector of customs for Bristol, and tho’ the note made on the occasion & which is now before me has omitted the name of mr Phillips as Surveyor, yet my memory tells me he was appointed at the same time. a commission issued two days ago to mr Aborn as our commercial agent at Cayenne.
               You will have heard that a small squadron of ours sailed on the 1st. inst. from Hampton road for the Mediterranean. they were longer preparing than had been hoped. tho’ we find 3. years arrearages due to Algiers, yet I trust from the letters we recieve that that power will not have broken out before the arrival of our frigates which carry one year’s arrearages, & will notify that a vessel loaded with stores for another year was nearly ready to sail. the demand of Tripoli was groundless & insolent. yet they had engaged to await our answer. it was sent by the squadron. but I am much afraid they will in the mean time have committed depredations on us. whether our frigates can repair the losses as effectually as they may punish them is not so certain.
               Accept assurances of my perfect esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            